—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
As the result of an altercation with another inmate, petitioner was found guilty of violating prison disciplinary rules prohibiting inmates from assaulting one another and possessing weapons. Initially, we reject petitioner’s contention that this determination is not supported by substantial evidence. In addition to the misbehavior report prepared by a correction officer who witnessed petitioner making a slicing motion across another inmate’s cheek, petitioner admitted to having had an argument earlier in the day with this inmate and the inmate reported that he was cut from behind. Petitioner’s remaining claims, including his assertion that the Hearing Officer was biased and that he was denied the right to cross-examine witnesses, are either lacking in merit or have not been preserved for review.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.